DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 11/22/2021. As directed by the amendment, claims 1-3, 6, 13, 14, 18 and 20 have been amended, claim 4 has been cancelled and claim 29 has been added. Thus, claims 1-3 and 5-29 are presently pending, of which claims 16-20 and 24-28 withdrawn from further consideration. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuitry configured to ….” in claims 1, 2, 5-8, 12, 13, 18, 20, 21, 24-28; and  “a scanner to perform scanning …” – claim 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15, 21-23 and 29  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in part, generate a radar chart of the region of interest based on the quantitative values, a modulus of elasticity, a viscosity coefficient, and an attenuation rate being arranged adjacent to each other in a discretionarily determined order in the radar chart …”, see 35 U.S.C 112(b) rejection below. However, the disclosure as filed fails to disclose quantitative values being arranged adjacent to a modulus of elasticity, a viscosity coefficient, and an attenuation rate in a discretionarily determined order in a radar chart in part because the specification discloses modulus of elasticity, viscosity coefficient and an attenuation rate as types of quantitative values of types of tissue properties, e.g., claim 19 as filed and/or [0081] “… quantitative values of tissue properties, namely a modulus of elasticity, a viscosity coefficient, an attenuation rate, a normalized local variance…” Claims 2, 3, 5-15, 21-23 and 29 are likewise rejected because they include all limitations of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, 21-23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “generate a radar chart of the region of interest based on the quantitative values, a modulus of elasticity, a viscosity coefficient, and an attenuation rate …”. However, the original disclosure e.g., claim 19 as filed and/or [0137] “… the quantitative values of tissue properties, namely a modulus of elasticity, a viscosity coefficient, an attenuation rate …” A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation quantitative values of tissue type properties, and the claim also recites a modulus of elasticity, a viscosity coefficient, and an attenuation rate, which are the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2, 3, 5-15, 21-23 and 29 are likewise rejected because they include all limitations of claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-15, 21 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1 and 2, claim 1 recite(s) an analysis apparatus comprising a processing circuitry configured to: (1) obtain quantitative values of a plurality of tissue properties comprising a modulus of elasticity, a viscosity coefficient and an attenuation  rate relating to a region of interest of a subject generate a radar chart of the region of interest based on the quantitative values arranged adjacent to one another in a discretionally determined order in the radar chart, both (1) and (2) are steps that can practically be performed in the human mind and/or with the use of a physical aid such as pen and paper without the aid of a processing circuitry, hence an abstract idea i.e., a person can collect tissue characterization information by reading the tissue characterization information from a imaging results, notes,  monitor or display and based on the readings, generate an imaginary radar chart mentally, based on the quantitative values (note, claim 1 does not require displaying of the generated chart) , for claim 2, even thou claim 2 recites the processing circuitry is configured to cause to display the radar chart, using the same analysis above, a person may display the imaginary radar chart by use of a pen and paper. The abstract idea is similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) see MPEP 2106.04(a)(2)IIIA.
This judicial exception is not integrated into a practical application because claim 1 recites a processing circuitry which is a processor recited in high level of generality, i.e., the processing circuitry performs generic computer function to obtain (data) and to generate a diagram based on the obtained 
Claims 2, 3, 5-15 and 21 each include an extension of the abstract idea noted in claim 1, that can be performed in the human mind with the use of a physical aid such as pen and paper, the judicial exception in these claims, is not integrated into a practical application for the same reason as claim 1. Claims 2-9 and 12-14 do not include additional elements. Claim 10 recites an interface circuitry and claim 11 recites a memory which are generic computer components. Claim 21 recites a scanner, which is a broad applicability across many fields that implement a scanner, which amount to invoking other machinery merely as a tool to perform an existing process which do not qualify under significantly more than the judicial exception, rendering the claims ineligible subject matter. 
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered and are each addressed as follows:  Note: previous Rejection(s) and/or Objection(s) not reiterated in the current Office action are withdrawn in light of amendments to the claims and Applicant’s remarks.  
In response to the 35 U.S.C. 101 rejection, in first paragraph in page 11, Applicant argues that when the claim is taken as a whole are directed to a “practical application” in the medical imaging field,  which contribute to differentiation of liver cirrhosis cases by displaying these quantitative values in the claimed arrangement. Applicant statement is not commensurate in scope with claim 1. In response to applicant's argument, it is noted that the features upon which applicant relies (i.e., claim 1 is directed to the medical imaging field and displaying of quantitative values) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
Conclusion
No prior art rejections are included in this Office action. If claim 1 is amended to address the 35 U.S.C 112 and 35 U.S.C 101 rejections as suggested in paragraph number 14, bolded italic text to address the 35 U.S.C 112 rejections and paragraph number 18 above to address the 101 rejections, the claims will be in condition for allowance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793